The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in the application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 23, 2021 has been entered.

Response to Arguments
With respect to the previous 35 U.S.C. 103 rejections of claims 1, 13 and 14 Applicant argues the cited art of record, Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Makled et al. (US 2019/0168754 A1), fails to explicitly disclose all of the recited features of claims 1, 10 and 14 (see response pages 9-11), specifically “the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country, wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed, wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on a global positioning system (GPS) signal, and if so, then the processor is configured to access the storage to change the operable range". 
Examiner respectfully disagrees. as Shinada teaches “to change and apply the operable range of the vehicle so as to perform the driving assistance function or the autonomous driving 
but Shinada fails to explicitly teach “the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country” however Ulrich teaches “the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country”, as understood in (See at least ¶ 17, 30 and 33) “In a preferred embodiment, the country-specific speed restrictions z. B. stored in country tables in a database on a storage medium in the vehicle. These tables are e.g. B. independent of the country recognition, so that different procedures can be used in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 4-7, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Makled et al. (US 2019/0168754 A1).

Regarding claim 1, Shinada teaches a vehicle apparatus comprising: a processor configured to determine an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function  while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), and to change and apply operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a 
and a storage configured to store the determined operable range (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “stores information D1 relating to such traffic regulations in the memory 28, and detects any difference in the conditions of the regulations by checking with the records in the memory 28. Further, when the condition of regulations has changed as described above, it is notified to the user to this effect”), 
Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified from the inter-vehicle communication equipment 5A”),
and if so, then the processor is configured to access the storage to change the operable range (see Shinada paragraphs “0037”, “0042”, “0047” and “0049” regarding a CPU storing the information of traffic regulation being changed such as the speed of the vehicle or that there will be no U-turns available as shown in figures 4-5 and also changing the traffic regulation is illustrating the change of the operable range as by changing the course the vehicle system will restore from the system the new regulation in regard to deceleration or new speed limits or even no making a U-turn it does not specifically specify what exactly is operable range in the claims, so the operable range can be any traffic regulation being changed “A memory 28 constitutes a work area of the CPU 16, and also stores and retains various data necessary for executing the processing 
 but Shinda fails to explicitly teach the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country and wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country (see Ulrich paragraphs “0017”, “0030” and “0033” regarding the processor of the vehicle is updating the maximum speed limit and control the vehicle according to the new speed and regulations of the new country and also making a table with the stored data of the speed restriction changes for each country “In a preferred embodiment, the country-specific speed restrictions z. B. stored in country tables in a database on a storage medium in the vehicle. These tables are e.g. B. independent of the country recognition, so that different procedures can be used in parallel. It can also be provided that the country table can be renewed (“updated”) if general speed restrictions change. In addition, it makes sense that the driver of the vehicle can add countries that are not stored in the country table” 
wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country 
But modified Shinda fails to explicitly teach wherein the processor is configured to calculate the minimum operable speed according to at least two of a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle lo maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle.
However Makled teaches wherein the processor is configured to calculate the minimum operable speed according to at least two of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle (see Makled paragraph “0019” “In some instances, a host vehicle that is utilizing adaptive cruise control to follow a lead vehicle is also being followed by a trailing vehicle. In some such instances, the trailing vehicle is traveling so closely behind the host vehicle that the trailing vehicle is unable to decelerate in time to avoid colliding with the host vehicle as the host vehicle quickly decelerates (colloquially referred to as tailgating), for example, as a result of the adaptive cruise control detecting that the lead vehicle is stopping and/or otherwise decelerating quickly.” and “0021” “Upon determining that the measured rear time gap is less than the target rear time gap, the system decelerates the host vehicle to increase the distance between the host vehicle and the lead vehicle (to enable the host vehicle to brake more gradually upon detecting that the lead vehicle is braking). Upon determining that the measured front and rear time gaps are greater than the target 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of modified Shinada to provide safe distance between two vehicles so as to keep the gap by autonomously decelerating a vehicle from the target speed upon detecting that the vehicle is approaching an object (e.g., a slower moving vehicle). (Makled paragraphs “0018-0021”).

Regarding claim 2, Shinada teaches the maximum speed wherein the operable range of the driving assistance function or the maximum operable speed being greater than or equal to a maximum speed limit of the country (see Shinada paragraphs “0043” and “0046-0049” “By notifying the information D1 of traffic regulation to the controller 31 and at the completion of the control of the traveling of the vehicle as described above, the CPU 16 returns to step SP2 to wait for reception of subsequent information D1 of traffic regulation.”). 

Regarding claim 4, Shinada teaches wherein, the processor is configured to determine whether a maximum speed limit of the country is different from a maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047”, “0049” and “0057” “Still further, when the vehicle traverses crossing the road signs 2A, 2B indicating the speed limits, the maximum speeds of the vehicle are set up respectively at the speeds of the road signs 2A, 2B indicating respective speed limits, thereby enabling to control the traveling of the vehicle accordingly.”), but Shinada fails to explicitly teach wherein, when the vehicle enters into a new country while traveling.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).

Regarding claim 5, Shinada teaches wherein the processor is configured to control the vehicle so as to output a notification of a change in the maximum speed limit through a display when the maximum speed limit of the country is different from the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0032-0032”, “0042”, “0047”, “0049” and “0057” “the display unit 23 displays various traffic regulations concerning the road on which the vehicle is currently traveling on the basis of the information D1 of traffic regulation acquired from the optical communication equipment 4A to 4C, and at an instruction from the CPU 16, on the result of imaging. More specifically, in a case where 

Regarding claim 6, Shinada teaches wherein the processor is configured to change the operable range of the driving assistance function or the autonomous driving function based on the maximum speed limit of the new country when the maximum speed limit of the country is different from the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047”, “0049” and “0057” “Still further, when the vehicle traverses crossing the road signs 2A, 2B indicating the speed limits, the maximum speeds of the vehicle are set up respectively at the speeds of the road signs 2A, 2B indicating respective speed limits, thereby enabling to control the traveling of the vehicle accordingly.”).

Regarding claim 7, Shinada teaches wherein the processor is configured to control the vehicle so as to output the changed operable range of the driving assistance function or the autonomous driving function through a display (see Shinada paragraphs “0024”, “0032-0032”, “0042”, “0047”, “0049” and “0057” “the display unit 23 displays various traffic regulations concerning the road on which the vehicle is currently traveling on the basis of the information D1 of traffic regulation acquired from the optical communication equipment 4A to 4C, and at an instruction from the CPU 16, on the result of imaging. More specifically, in a case where the maximum speed limit of the road the vehicle is now traveling is 60 km/h, this speed limit is displayed on the display unit 23. On the other hand, for example, if the information D1 traffic regulation pertaining to a stop sign is 

Regarding claim 13, Shinada teaches a vehicle system comprising: a vehicle apparatus configured to determine an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function  while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), and to change and apply operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), 

Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified from the inter-vehicle communication equipment 5A”), 
and if so, then the processor is configured to access the storage to change the operable range (see Shinada paragraphs “0037”, “0042”, “0047” and “0049” regarding a CPU storing the information of traffic regulation being changed such as the speed of the vehicle or that there will be no U-turns available as shown in figures 4-5 and also changing the traffic regulation is illustrating the change of the operable range as by changing the course the vehicle system will restore from the system the new regulation in regard to deceleration or new speed limits or even no making a U-turn it does not specifically specify what exactly is operable range in the claims, so the operable range can be any traffic regulation being changed “A memory 28 constitutes a work area of the CPU 16, and also stores and retains various data necessary for executing the processing by the CPU 16. In this exemplary embodiment, as the data necessary for the processing by the CPU 16, update information of traffic regulations based on the information D1 of traffic regulation received from the optical communication equipment 4A to 4C is adopted” and “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance 
 but Shinda fails to explicitly teach a storage configured to store the determined operable range, and the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country and wherein vehicle apparatus is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches a storage configured to store the determined operable range, and the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country (see Ulrich paragraphs “0017”, “0030” and “0033” regarding the processor of the vehicle is updating the maximum speed limit and control the vehicle according to the new speed and regulations of the new country and also making a table with the stored data of the speed restriction changes for each country “In a preferred embodiment, the country-specific speed restrictions z. B. stored in country tables in a database on a storage medium in the vehicle. These tables are e.g. B. independent of the country recognition, so that different procedures can be used in parallel. It can also be provided that the country table can be renewed (“updated”) if general speed restrictions change. In addition, it makes sense that the driver of the vehicle can add countries that are not stored in the country table” and “With this new information, the control unit (S) asks the database (DB) about the maximum speed on country roads in Sweden and gives the result (W1, new = 70 km / h) as a suggestion for the driver to the selection element (A). The driver is informed of the new recommendation via an acoustic signal, for example, and accepts it. A little later he 
wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).
But modified Shinda fails to explicitly teach wherein the processor is configured to calculate the minimum operable speed according to at least two of a maximum sensing distance 
However Makled teaches wherein the vehicle apparatus is configured to calculate the minimum operable speed according to at least two of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle (see Makled paragraph “0019” “In some instances, a host vehicle that is utilizing adaptive cruise control to follow a lead vehicle is also being followed by a trailing vehicle. In some such instances, the trailing vehicle is traveling so closely behind the host vehicle that the trailing vehicle is unable to decelerate in time to avoid colliding with the host vehicle as the host vehicle quickly decelerates (colloquially referred to as tailgating), for example, as a result of the adaptive cruise control detecting that the lead vehicle is stopping and/or otherwise decelerating quickly.” and “0021” “Upon determining that the measured rear time gap is less than the target rear time gap, the system decelerates the host vehicle to increase the distance between the host vehicle and the lead vehicle (to enable the host vehicle to brake more gradually upon detecting that the lead vehicle is braking). Upon determining that the measured front and rear time gaps are greater than the target front and rear time gaps, respectively, the system accelerates the host vehicle to reduce the distance between the host vehicle and the lead vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of modified Shinada to provide safe distance between 

Regarding claim 14, Shinada teaches method comprising: determining, by a processor, an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), changing and applying, by the processor, the operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with the traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), 

 by a display, a notification of the determined operable range (see Shinda paragraphs “0030-0031”),
Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such  storing, in a storage, the determined operable range, the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country and wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches storing, in a storage, the determined operable range, the storage configured to store in advance a table of maximum speed limits for each country and a table of operable ranges for each country (see Ulrich paragraphs “0017”, “0030” and “0033” regarding the processor of the vehicle is updating the maximum speed limit and control the vehicle according to the new speed and regulations of the new country and also making a table with the stored data of the speed restriction changes for each country “In a preferred embodiment, the country-specific speed restrictions z. B. stored in country tables in a database on a storage medium in the vehicle. These tables are e.g. B. independent of the country recognition, so that different procedures can be used in parallel. It can also be provided that the country table can be renewed (“updated”) if general speed restrictions change. In addition, it makes sense that the driver of the vehicle can add countries that are not stored in the country table” and “With this new information, the control unit (S) asks the database (DB) about the maximum speed on country roads in Sweden and gives the result (W1, new = 70 km / h) as a suggestion for the driver to the selection element (A). The driver is informed of the new recommendation via an acoustic signal, for example, and accepts it. A little later he drives onto the motorway, which is detected by the camera (K), and selects the new value (Wi, new = 110km / h). After a while the driver passes the border crossing to Denmark. The control 
wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).
But modified Shinda fails to explicitly teach wherein the processor is configured to calculate the minimum operable speed according to at least two of a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is 
However Makled teaches wherein the vehicle apparatus is configured to calculate the minimum operable speed according to at least two of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle (see Makled paragraph “0019” “In some instances, a host vehicle that is utilizing adaptive cruise control to follow a lead vehicle is also being followed by a trailing vehicle. In some such instances, the trailing vehicle is traveling so closely behind the host vehicle that the trailing vehicle is unable to decelerate in time to avoid colliding with the host vehicle as the host vehicle quickly decelerates (colloquially referred to as tailgating), for example, as a result of the adaptive cruise control detecting that the lead vehicle is stopping and/or otherwise decelerating quickly.” and “0021” “Upon determining that the measured rear time gap is less than the target rear time gap, the system decelerates the host vehicle to increase the distance between the host vehicle and the lead vehicle (to enable the host vehicle to brake more gradually upon detecting that the lead vehicle is braking). Upon determining that the measured front and rear time gaps are greater than the target front and rear time gaps, respectively, the system accelerates the host vehicle to reduce the distance between the host vehicle and the lead vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of modified Shinada to provide safe distance between two vehicles so as to keep the gap by autonomously decelerating a vehicle from the target 

Regarding claim 15, Shinada teaches wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from the calculated minimum operable speed to a maximum operable speed, the maximum operable speed being greater than or equal to a maximum speed limit of the country (see Shinada paragraphs “0046-0049” “By way of example, in this case because the condition of the regulation has not changed from the previous one, the CPU 16 allows the information D1 of traffic regulation to be notified to the user only by a display on the display 23, and omits its notification by a voice message so as to prevent giving annoyance to a passenger.”).

Regarding claim 16, Shinada teaches determining, by the processor, whether a maximum speed limit of the country is different from a maximum speed limit of the new country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), 
changing, by the processor, the operable range based on the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon 
However Ulrich teaches wherein, when the vehicle enters into a new country while traveling (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).

Claims 8-9, 11, 17  and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Makled et al. (US 2019/0168754 A1) in view of Yamashita et al. (US 2016/0339913 A1).

Regarding claim 8, Modified Shinada does not explicitly teach wherein the processor is configured to determine whether a lane changing function is in operation and to determine whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation.
However Yamashita teaches wherein the processor is configured to determine whether a lane changing function is in operation and to determine whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation (see Yamashita paragraphs “0016-0026” regarding the actual speed being less than or equal the permissible speed which falls within the operable range “The speed limit recognition unit 12 may be capable of recognizing the speed limit Vr for each lane of a road because the speed limit Vr of the road may be set for each of the lanes. In this case, the speed limit recognition unit 12 may include, for example, a memory to store the speed limits Vr of the respective lanes of the road, and an extraction unit to extract the speed limit Vr of a lane of the road where the vehicle is currently positioned from the memory. Therefore, for example, in FIG. 2, the speed limit recognition unit 12 can recognize the speed limit Vr of a lane (a lane 71 before starting a lane change, or a lane 72 after having started the lane change) of a road 70 on which a vehicle 61 is currently traveling. Also, the speed limit recognition unit 12 can recognize the speed limit Vr of the lane 72, which is the lane-change destination, before completing the lane change”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting 

Regarding claim 9, Modified Shinada does not explicitly teach wherein the processor is configured to allow operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range.
However Yamashita teaches wherein the processor is configured to allow operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range (see Yamashita paragraphs “0027-0034” regarding the actual speed being less than or equal the permissible speed which falls within the operable range “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada  so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0027-0034”).
 wherein the processor is configured to determine whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range.
However Yamashita teaches wherein the processor is configured to determine whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range (see Yamashita paragraphs “0030-0035” regarding the upper limit speed being less than the permissible speed and by that not exceeding the upper limit speed too much but it can exceed by a certain limit which is not within the operable range “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0030-0035”).
 determining, by the processor, whether a lane changing function is in operation; and determining, by the processor, whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation.
However Yamashita teaches determining, by the processor, whether a lane changing function is in operation; and determining, by the processor, whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation (see Yamashita paragraphs “0016-0026” regarding the actual speed being less than or equal the permissible speed which falls within the operable range “The speed limit recognition unit 12 may be capable of recognizing the speed limit Vr for each lane of a road because the speed limit Vr of the road may be set for each of the lanes. In this case, the speed limit recognition unit 12 may include, for example, a memory to store the speed limits Vr of the respective lanes of the road, and an extraction unit to extract the speed limit Vr of a lane of the road where the vehicle is currently positioned from the memory. Therefore, for example, in FIG. 2, the speed limit recognition unit 12 can recognize the speed limit Vr of a lane (a lane 71 before starting a lane change, or a lane 72 after having started the lane change) of a road 70 on which a vehicle 61 is currently traveling. Also, the speed limit recognition unit 12 can recognize the speed limit Vr of the lane 72, which is the lane-change destination, before completing the lane change”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0016-0026”).
 determining, by the processor, whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range.
However Yamashita teaches determining, by the processor, whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range (see Yamashita paragraphs “0027-0034” regarding the upper limit speed being less than the permissible speed and by that not exceeding the upper limit speed too much but it can exceed by a certain limit which is not within the operable range “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0027-0034”).



Regarding claim 10, Modified Shinada does not explicitly teach wherein the processor is configured to prevent operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Suzuki teaches wherein the processor is configured to prevent operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).

Regarding claim 12, Modified Shinada does not explicitly teach wherein the processor is configured to control operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle, and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed 
But Modified Shinada fails to explicitly teach and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Suzuki to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).

Regarding claim 18, Modified Shinada does not explicitly teach allowing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range; and preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Yamashita teaches allowing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range (see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0030-0035”).
But modified Shinada fails to explicitly teach preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Suzuki teaches preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication 
Regarding claim 20, Modified Shinada does not explicitly teach controlling, by the processor, operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle; and preventing, by the processor, operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Yamashita teaches controlling, by the processor, operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle (see Yamashita paragraphs “0030-0035” “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting 
But Modified Shinada fails to explicitly teach and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Suzuki to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665      
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664